The petition in error covers the identical grounds covered by the motion for a new trial above referred to in the statement of the case. It will be necessary, however, in this opinion to refer to those grounds only relied upon by counsel in the brief filed in behalf of this defendant, as it is the rule of this court that all grounds of error included in the petition in error and not supported by argument and the citation of authority in the brief will be considered as abandoned. *Page 293 
It is first contended that the information is insufficient to state the crime of unlawful possession of narcotic drugs as defined by section 8887, Compiled Statutes 1921.
That provision of the act covering this alleged offense reads as follows:
"It shall * * * be unlawful for any person who shall not be so registered as provided by the said act of Congress, and who shall not, also, be a regularly licensed pharmacist as aforesaid, or who shall not be a regularly licensed and actually practicing physician, dentist or veterinary surgeon, or who shall not be a railroad or express company which shall have made, for the preceding year to the Corporation Commission of the state the report required by law to be made to such Commission annually by transportation companies, to have in his or her possession or under his or her control or to have concealed in or about premises in his or her possession or under his or her control, any quantity whatsoever of the aforesaid narcotic drugs, other or more than one dose of such narcotic drugs, acquired and procured upon the prescription of a regular licensed and actively practicing physician, dentist or veterinary surgeon, for legitimate medicinal use."
The charging part of the information is as follows:
"That on or about the 5th day of March A.D. 1921, in said county of Garfield and state of Oklahoma, one Laura Carr, did then and there unlawfully, willfully, and feloniously have in her possession and under her control, and have concealed about her premises, at about street No. 120 E. Oklahoma street, in the city of Enid, Okla., a quantity of narcotic drugs, to wit, cocaine and morphine, while the said Laura Carr was not then and there a regularly and duly licensed pharmacist, nor a regularly licensed and actively practicing physician, dentist, or veterinary surgeon, nor a railroad or express company, nor a firm, person, or corporation licensed or authorized as provided by act of Congress of the United States of America of December 17, 1914, to *Page 294 
sell, give away, dispense, receive, conceal, buy, or in any manner facilitate the transportation, concealment, or sale of, or distribution of the aforesaid narcotic drugs, nor a person registered as provided by said act of Congress, contrary to the form of the statute in such case made and provided, and against the peace and dignity of the state of Oklahoma."
It is insisted that the information, in addition to the charge contained, should have further charged that the quantity found was in excess of one dose. In connection with this assignment of error it is pertinent to the inquiry to note a further provision of section 8887, supra, which is as follows:
"Provided, further, that it shall not be necessary to negative any of the aforesaid exceptions in any complaint, information, or indictment, or any writ of proceeding laid or brought under this act."
Whether or not the drugs alleged to have been possessed by the defendant were drugs other than those acquired and procured upon the prescription of a regularly licensed and actively practicing physician, dentist, or veterinary surgeon, for legitimate medicinal purposes, or whether the quantity possessed was more than one dose acquired for such purposes, was an exception that we think was not necessary to be negatived under the provisions of the act itself. Such matters were peculiarly within the knowledge of the defendant.
Further it is contended that the demurrer to the information should have been sustained because the title to the act contains no reference or mention in relation to the act of Congress of the United States of December 17, 1914, being U.S. Comp. St. § 6287g et seq. (referred to in the body of the act) as is required by section 57 of article 5, Constitution. Also that said act is unconstitutional because *Page 295 
it violates section 46 of article 5 of the Constitution. Both of these contentions are untenable. The title of the act reads as follows:
"An act relating to narcotic drugs; prohibiting the selling, giving away, dispensing, manufacture, production, unlawful possession, transportation and unlawful use of narcotic drugs; defining narcotic drugs; providing penalties for the violation of this act; and declaring an emergency." Laws 1919, c. 60.
It is not necessary for the title to an act to embrace an abstract of its contents. Although an act may have numerous provisions, if such provisions have one general object, the title is sufficient if it fairly indicates the general purpose of the act. The details provided in the accomplishment of such purpose are regarded as necessary incidents. In re Powell,6 Okla. Crim. 495, 120 P. 1022; Jackson v. State, 22 Okla. Crim. 338,211 P. 1066.
It was not necessary for the title to the act to contain a detailed statement of the contents of the act of Congress of December 17, 1914. Reference to such act was made in the body of the statute merely as incidental to its enforcement, and the courts of this state will take judicial knowledge of the contents of acts of Congress. 15 R.C.L. pp. 1064, 1065.
We conclude, therefore, that the title of the act is sufficient to meet the requirements of section 57, article 5, of the Constitution.
The act is not violative of any of the provisions of section 46, article 5, of the Constitution, because such section relates wholly to limitations on the power of the Legislature to enact local or special laws. As the statute here in question is neither a local nor a special law, such constitutional inhibitions as are contained in section 46 of article 5 have *Page 296 
no application to it. The other attacks against the constitutionality of the statute are covered by the opinion of this court in Ex parte Bryson, 21 Okla. Crim. 152, 205 P. 190.
The objection urged against paragraphs 4 and 5 of the court's charge to the jury are covered by what has heretofore been said relative to the sufficiency of the information and to the constitutionality of the statute.
The necessity of the state in the first instance to prove the negative that the defendant was not such person as was excepted from the operation of the statute is obviated by the provisions of the statute itself.
Finally it is urged that the evidence is insufficient to sustain the verdict and judgment. There seems to be a conflict in the evidence only as to whether or not this defendant actually had in her possession and under her control the narcotic found by the officers in the search of her premises on March 5, 1921. There is an abundance of evidence in the record to the effect that such narcotic was in her possession and under her control at the time it was found. The mere fact that the defendant herself denied any knowledge of the presence of the narcotic on her premises is not sufficient reason to authorize this court to reverse the judgment and remand the cause to the trial court for a new trial. Under our system of jurisprudence such conflicts in evidence must necessarily be settled by the jury. The jury is in a much better position to determine the weight of evidence and the credibility of the witnesses than is this court. Convictions will not be set aside because of conflicts in the evidence, where there is evidence in the record from which the jury could reasonably conclude that the defendant is guilty as charged. *Page 297 
While the defendant in this case was given the maximum term of imprisonment by the trial judge, we cannot see, in view of the fact that the record discloses that defendant had been previously convicted of the same crime some months before, that the punishment imposed is excessive.
The judgment is affirmed.
DOYLE, J., concur.
BESSEY, J., absent, not participating.